Title: From George Washington to Major General Nathanael Greene, 27 May 1777
From: Washington, George
To: Greene, Nathanael



Dear Sir,
Morris Town May 27th 1777

I have ordered the Assistant Commissary at this place, to repair immediately to Camp. It is the peculiar misfortune of this Army to have, generally speaking, the head[s] of the different departments always absent when they are most wanted—Two months was I labouring, as hard as a man could, to get the Comy Genl to this place, & had scarce

accomplished it before the Congress ordered him to Philadelphia; from whence I have used my utmost endeavours to bring him back, but am answered, that he is detained by order—In the mean while the Army may starve—I will again send to him by Express, and for present supplies, advise the adoption of the mode pointed out by you, beginning about Elizabeth Town, Newark, & Millstone &c. because two ends will be answerd by it.
 On the Road today, I met a Person who told me that he left New York on Saturday abt Noon—That he was desired by P——n S—tt—r to H——ds Regt, to let me know that a successful attack might be made upon the Troops in Brunswick—that there were, at this time, a Captn, Lieutt, & two Sergeants among us from New York, as Spies, in the habit of Country men—That 70 Sail of Transports were ready by this time, he supposes, for Sailing—that Seven of them were fitted [for] Horses, & had got Forage on board—the rest design’d for Troops, Stores & Provisions—Philadelphia the destination talked of—that he understood, some Transports from Newport arrivd at New York on Sunday last with Troops; but that no other Reinforcements had got in, nor any Vessels from Europe, except the 17 Provision Ships we h⟨ave⟩ already heard of.
I hope Colo. Dayton reported to you the Suspicious Person he met with at Bullions Tavern, & that you have had him under examination before this. I am Dr Sir Yr most Affecte

Go: Washington


P.S: Herewith you will receive Blank Warrants for Major Parker, as Commandant of a Corps of Rangers, and his Officers, as also a circular Letter to the Brigadiers for their Instructions which please to have delivered.


G. W——n
